Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the aqueous suspension" in step(iii). It is not clear “the aqueous suspension" is referred to which step’s aqueous suspension? The Examiner respectfully submits that in general after each step, a new aqueous suspension is formed.
Claim 1 recites the limitation "the aqueous suspension" in step(iv). It is not clear “the aqueous suspension" is referred to which step’s aqueous suspension? The Examiner respectfully submits that in general after each step, a new aqueous suspension is formed.
Claim 1 recites the limitation "the aqueous suspension" in step(v). It is not clear “the aqueous suspension" is referred to which step’s aqueous suspension? The Examiner respectfully submits that in general after each step, a new aqueous suspension is formed.
Claim 2 recites the limitation "the aqueous suspension" in step(vi). There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the aqueous suspension". There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully submits that in general after each step, a new aqueous suspension is formed.
Claim 6 recites the limitation "the aqueous suspension". There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully submits that in general after each step, a new aqueous suspension is formed.
Claim 7 recites the limitation "the aqueous suspension". There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully submits that in general after each step, a new aqueous suspension is formed.
Claims 8 – 11 recite the limitation "the aqueous suspension" in step(vii). There is insufficient antecedent basis for this limitation in the claim. The Examiner respectfully submits that in general after each step, a new aqueous suspension is formed.
Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
The applicant argues that claim 1 recites “an aqueous suspension” in step (i) and that one of skill in the art would clearly understand that the later references to “the suspension” refer back to the aqueous suspension and therefore has adequate antecedent basis. However, to advance prosecution, the claims containing the term “the suspension” have been amended to recite “the aqueous suspension” so the limitation more clearly refers back to the “an aqueous suspension” reference in step (1) of claim 1. 
The Examiner respectfully submits that in general after each step, a new aqueous suspension is formed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 










Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731